CCA 20100911. Review granted on the following issue:
WHETHER CHARGE III FAILED TO STATE AN OFFENSE WHERE THE GOVERNMENT DID NOT ALLEGE APPELLANT’S CONDUCT WAS TO THE PREJUDICE OF GOOD ORDER AND DISCIPLINE OR OF A NATURE TO BRING DISCREDIT UPON THE ARMED FORCES.
The decision of the United States Army Court of Criminal Appeals is vacated. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for consideration of the granted issue in light of United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011).